Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

RECITALS:

 

A. The parties to this Separation Agreement and Release are Richard Trauger
(“Trauger”) and CytoDyn Inc., a Colorado corporation (“Company”).

 

B. Trauger and Company desire to settle all claims, whether known or unknown, to
the date hereof, on the following terms and conditions:

THE PARTIES AGREE AS FOLLOWS:

 

1. Trauger’s employment with Company ended on April 15, 2013 (the “Termination
Date”). Company has paid Trauger all earned and unpaid wages, all expense
reimbursements, and all unused vacation accrued through the Termination Date by
delivering to Trauger one or more checks for such amounts, less regular
deductions and withholdings.

 

2. Company agrees to pay or provide to Trauger an monthly amount equal to
Trauger’s most recent monthly base salary ($18,750) for a period of three
months, less legally required deductions and withholdings, paid in regular
semi-monthly installments in accordance with Company’s normal payroll practices
and commencing with the first payroll period after the Effective Date (as
defined below), in full settlement of all claims Trauger may have against
Company, known or unknown, through the Effective Date. If Company fails to make
any payment within five days following the date it becomes due, all remaining
payments will automatically become immediately due and payable, and 9% interest
will accrue on the total unpaid balance beginning on the date of acceleration
until fully paid. The amounts paid to Trauger under this Separation Agreement
and Release constitute pay in addition to compensation to which Trauger is
otherwise entitled in exchange for a release of all claims.

 

3. Subject to Employee signing this Separation Agreement and Release and not
revoking the release set forth below, the Stock Option Award Agreements between
Employee and the Company dated August 9, 2011, and October 10, 2012 (the “Option
Agreements”), are amended to extend the Post-Termination Exercise Period (as
that term is defined in each Option Agreement) to the earlier of the Expiration
Date indicated in each Option Agreement or one year from the Termination Date.

 

4. Company and Trauger each hereby waive any legal rights and release and
forever discharge the other party from any and all liability, demands, claims,
suits, actions, damages, or judgments, whether known or unknown, liquidated,
fixed, contingent, direct, or indirect, which have been, could have been, or
could be raised against the other party relating in any way to Trauger’s
employment by Company or termination of that employment, except the right to
enforce this Separation Agreement and Release according to its terms.

 

- 1 -



--------------------------------------------------------------------------------

5. Company and Trauger each acknowledge the full and final waiver and release of
all claims which each has or may have against the other party, specifically
including but not limited to all claims for relief or remedy of any type under
any State or Federal laws, including but not limited to the Federal and States’
statutes relating to civil rights, employment discrimination (based on race,
color, age, sex, national origin, marital status, disability, veterans status,
religion, workers compensation, and family relationship, or any other legally
protected status) labor, employment rights or benefits, or relating to
employment or termination of employment, wage payments, and including but not
limited to claims based on alleged breach of employment contract, breach of
fiduciary duty, misrepresentation, fraud, defamation, tortious conduct of any
type arising from or relating to Trauger’s employment or termination of
employment or any other common law theories, and including but not limited to
any claims for additional compensation, back pay, or benefits of any type,
except accrued benefits vested under qualified pension or Section 401(k) plans
maintained by Company, and including but not limited to any claim for attorney
fees or costs, for reinstatement or re-employment, or for compensatory or
punitive damages under any applicable statutes or common law theories, except to
the extent that waiver or release of future claims is specifically prohibited by
law. This release specifically includes, but is not limited to, all potential
claims based upon Title VII of the Civil Rights Act of 1964, the Post-Civil War
Civil Rights Acts (42 USC 1981-88), the Equal Pay Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Rehabilitation Act
of 1973, the Vietnam Era Veterans’ Readjustment Assistance Act, the civil
rights, employment, and labor laws of Florida, Colorado, California, and Oregon,
all as amended, and any regulations under such authorities.

This Separation Agreement and Release does not waive any rights that cannot be
waived as a matter of law. If any claim is prosecuted in Company’s or Trauger’s
name before any administrative agency, including but not limited to the Equal
Employment Opportunity Commission, similar state agencies, or the National Labor
Relations Board, that party waives and agrees not to take any award of money or
other damages from such action. Company and Trauger hereby confirm that each has
no pending claims, suits or charges against the other party.

 

6. In accordance with the Older Workers Benefit Protection Act (the “Act”),
Trauger acknowledges that (a) Company is hereby advising him in writing to
consult with an attorney before signing this Separation Agreement and Release;
(b) he is aware of certain rights to which he may be entitled under the Act; and
(c) as consideration for executing this Separation Agreement and Release, he has
received additional benefits and compensation of value to which he would not
otherwise be entitled.

 

7. The Act provides Trauger a period of 21 days from the date of receipt for his
consideration of this Separation Agreement and Release. Trauger hereby
acknowledges that he received a prior version of this Separation Agreement and
Release on April 15, 2013, and that any changes to this Separation Agreement and
Release from the original version, whether material or immaterial, do not
restart the 21-day review period.

If Trauger signs this Separation Agreement and Release, he shall have a period
of seven

 

- 2 -



--------------------------------------------------------------------------------

days from the date immediately following the date of signing in which he may
revoke, at his sole option, this Separation Agreement and Release. Notice of
revocation shall be made in writing to Michael Mulholland, at CytoDyn Inc., 5
Centerpointe Drive, Suite 400, Lake Oswego, Oregon 97035. In the event Trauger
does not exercise his right to revoke this Separation Agreement and Release, it
shall become effective immediately following the seven-day period.

 

8. As further consideration and inducement for this Separation Agreement and
Release, Company and Trauger hereby waive and release any and all rights under
Section 1542 of the California Civil Code which each party has or may have with
respect to the other party. California Civil Code Section 1542 provides as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Company and Trauger affirm that each understands that Section 1542 gives them
the right not to release existing claims of which they are not now aware, unless
they voluntarily choose to waive this right. Having been so apprised, Company
and Trauger nevertheless hereby voluntarily elect to, and do waive the rights
described in Section 1542 and elect to assume all risks for claims that exist in
each party’s favor, known or unknown, which arise from the subject of this
Separation Agreement and Release.

 

9. Company and Trauger each promises not to prosecute, maintain, or institute
any action, suit, or proceeding of any kind or nature whatsoever against the
other party for any reason arising out of Trauger’s employment or the
termination of his employment, except for breach of this Separation Agreement
and Release.

 

10. If Trauger should breach the covenant set forth above or if Trauger or any
agency acting on his behalf challenges the validity of this Separation Agreement
and Release, Company may elect to rescind this Separation Agreement and Release.
In that event, Trauger agrees to repay all amounts received under Section 2
above within ten days after written notice of the rescission is mailed to his
last-known address. In the event that Company is required to defend a lawsuit or
proceeding filed or initiated by Trauger or on his behalf in breach of his
covenant set forth in Section 9 above, Trauger shall indemnify Company against
all expenses (including discovery and other costs of such action, suit, or
proceeding, and attorney fees) incurred by such person or entity in defending
the same.

 

11. Company and Trauger each agree to make no negative or disparaging oral or
written remarks or statements of any nature whatsoever about the other party,
or, with respect to statements by Trauger, the Company’s officers, directors,
employees or products, to any person or entity, either publicly or privately,
including, without limitation, on any social networking, blog, or similar
Internet site.

 

12. Company acknowledges that Trauger has delivered to Company all property
belonging to Company.

 

- 3 -



--------------------------------------------------------------------------------

13. Trauger agrees to and by execution of this Separation Agreement and Release
does voluntarily resign from his position as a member of the Board of Directors
effective as of the Effective Date.

 

14. Trauger understands and agrees that, as a condition of Company’s commitments
to him hereunder, Trauger shall not be entitled to any other employment with
Company and that he will not apply for employment with Company. Company will not
object to Trauger’s filing for or collection of unemployment in accordance with
applicable laws.

 

15. Trauger acknowledges and reaffirms Trauger’s continuing obligations under
the Employee Inventions Assignment and Non-Disclosure Agreement that Trauger
entered into in connection with Trauger’s employment with Company, and will
strictly comply with the terms of this agreement. Trauger will continue to
maintain Confidential Information in strict confidence, and will continue to
cooperate with Company in the procurement and maintenance of Company’s rights to
intellectual property and hereby assigns to Company any and all Work Inventions.
As used in this paragraph, the terms Confidential Information and Work
Inventions have the meanings assigned to them in the Employee Inventions
Assignment and Non-Disclosure Agreement.

 

16. Company and Trauger acknowledge that the provisions of the Indemnification
Agreement dated January 8, 2013, between the parties continue in effect in
accordance with the terms of that agreement. Company will continue to provide
indemnification for Trauger for the duration of the period specified in
Section 16(a) thereof.

 

17. Except as otherwise expressly provided herein, all agreements and
understandings between the parties are embodied and expressed herein. Trauger
acknowledges that no representations have been made to him other than those set
forth herein. The terms of the release and discharge contained herein are
contractual and are not mere recitals.

 

18. The parties acknowledge that the only consideration for this Separation
Agreement and Release is the consideration expressly described herein, that each
party fully understands the meaning and intent of this Separation Agreement and
Release, and that this Separation Agreement and Release has been executed
voluntarily.

 

19. This Separation Agreement and Release shall be interpreted, construed, and
enforced in accordance with the laws of Oregon, excluding its choice of law
rules.

 

20.

The payments under this Separation Agreement and Release are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code (the
“Code”) by reason of being either “short-term deferrals” within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9). All
provisions of this Separation Agreement and Release shall be interpreted in a
manner consistent with preserving these exemptions. Each payment of any
severance amount payable under this Separation Agreement and Release will be
considered a “separate payment” and not one of a series of payments for purposes
of Code Section 409A. As used in this Agreement, “termination of employment” and
similar terms means “separation from service” as

 

- 4 -



--------------------------------------------------------------------------------

  defined and interpreted in Code Section 409A, Treasury Regulation 1.409A-1(h),
or in subsequent regulations or other guidance issued by the Internal Revenue
Service. If (a) Trauger is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i), and (b) any portion of any severance amount
payable under this Separation Agreement and Release does not qualify for
exemption from Code Section 409A, then payments of such amounts that are not
exempt from Code Section 409A will be made in accordance with the terms of this
Separation Agreement and Release, but in no event earlier than the first to
occur of (i) the day after the six-month anniversary of Trauger’s termination of
employment, or (ii) Trauger’s death. Any payments delayed pursuant to the prior
sentence will be made in a lump sum on the first day of the seventh month
following the date of termination of Trauger’s employment (or the first business
day thereafter), and Company will pay the remainder of such payments, if any, on
and after the first day of the seventh month following the date of termination
of Trauger’s employment at the time(s) and in the form(s) provided by the
applicable section(s) of this Separation Agreement and Release. In no event will
Company be liable for any tax, interest, or penalties that may be imposed on
Trauger under Code Section 409A or any damages for failing to comply with Code
Section 409A.

 

21. In the event of suit or action for breach of this Separation Agreement and
Release, the prevailing party shall be entitled to an award of attorney fees at
trial and on appeal, in addition to any other relief to which the party may be
entitled.

 

22. The date on which this Separation Agreement and Release shall become
effective (the “Effective Date”) is the date on which it may no longer be
revoked under Section 7 above, assuming it has been executed by both parties.

 

 /s/ Richard Trauger

    Date: May 31, 2013 Richard Trauger     CYTODYN INC.    

 /s/ Nader Pourhassan

    Date: May 30, 2013 By:      Nader Pourhassan     Title:   President and
Chief Executive Officer    

 

- 5 -